Citation Nr: 0800283	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-33 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from September 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 50 
percent rating, effective from July 21, 2003.  


FINDINGS OF FACT

1.  For the entire rating period beginning on July 21, 2003, 
the veteran's PTSD has been manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as difficulty in understanding complex 
commands, impairment of short and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

2.  The preponderance of the evidence is against finding that 
there have been symptoms such as speech intermittently 
illogical, obscure or irrelevant, near continuous panic or 
depression affecting the ability to function independently, 
appropriately or effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance/hygiene, and 
an inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

For the entire rating period, beginning on July 21, 2003, the 
criteria for a disability rating of greater than 50 percent 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In July 2003, the RO sent the veteran a VCAA letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the letter provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  The November 2003 rating decision, August 
2005 SOC, and February 2006 SSOC explained the basis for the 
RO's action and provided him with additional 60-day periods 
to submit more evidence.  It appears that obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  In any event, the RO provided 
Dingess notice to the veteran and his representative in an 
April 2006 letter.

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

As noted above, the veteran's PTSD is currently evaluated as 
50 percent disabling, pursuant to the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  That rating was assigned 
effective from the date of receipt of the veteran's original 
claim for service connection for PTSD, i.e., July 21, 2003.



DC 9411 provides, in pertinent part, for the following 
evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective 
work and social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

At the veteran's October 2003 VA examination he complained of 
easy loss of temper, road rage, panic attacks, anxiety, and 
difficulty falling and staying asleep at night.  He had 
intrusive memories in which he would hear the sounds of 
battle and he was hypervigilant.  He denied having 
nightmares, and described having to change jobs several times 
during his career which he attributed to the effects of his 
experiences in Vietnam.  Although the veteran reported having 
a few friends he said that he prefers to do things by 
himself.  The veteran went on hunting trips with his wife's 
extended family, and he described them as more like social 
outings for him than hunting trips.

The VA examiner's mental status examination showed that the 
veteran's thoughts were clear without evidence of psychosis 
and no suicidal or homicidal ideation were present.  He did 
not have impairment of thought process or communication, 
delusions, or hallucinations.  The examiner noted that the 
veteran maintained good eye contact and was able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  In addition, the examiner felt that his recent and 
remote memory were average, that he did not have obsessive or 
ritualistic behavior that interfered with routine activities, 
and that his speech was normal.  The examiner gave the 
veteran a GAF score of 50 to 55, noting that he had 
maintained full time work with a six month period of 
unemployment.  On the other hand, the veteran had panic 
attacks at work and poor concentration, was socially 
restricted, and had problems with irritability and poor 
sleep.

In January 2004 the veteran's wife wrote that he had had 12 
jobs in 37 years, and that he had become withdrawn socially.  
She also wrote that the veteran became extremely agitated 
"over the least little things," had trouble sleeping at 
night, and was obsessive about checking his immediate 
surroundings.  In addition, she noted that he could not 
relate to, or feel love for, their four-year-old 
granddaughter.

The veteran wrote in January 2004 that in addition to having 
12 jobs in 37 years he had collected unemployment 
compensation for two periods of four to six months.  He noted 
that he was the president of one bank and the senior vice 
president of another, but was fired from both positions and 
was currently working collecting bad debts.  In addition, the 
veteran did not recall being asked about suicidal or 
homicidal thoughts at his VA examination, and wrote that he 
did in fact have suicidal thoughts on an ongoing basis.  The 
veteran also noted that he did have obsessive rituals, 
contrary to what the VA examiner found.  He wrote that each 
time he leaves his home or office, locks the car, or is out 
in public he checks and re-checks multiple times to make sure 
everything is secured, unplugged, locked, turned off, or 
normal.  Finally, the veteran noted that things such as 
spilling a glass of water or getting hangers mixed up while 
hanging laundry would cause anger, frustration, and 
irritability.

The veteran had a VA outpatient psychological evaluation in 
August 2004 at which he endorsed depression since Vietnam, 
survivor's guilt, panic attacks, and decreased concentration 
and short-term memory.  He also said that he did not see his 
friends, tried to avoid social situations, and had trouble 
bonding with his granddaughter.  He denied homicidal ideation 
but said he has had suicidal ideation on and off for years 
with no attempt or intent.  He also described rituals such as 
having to face a door for escape.  M.N.J., M.D., who treated 
the veteran, noted that he appeared mildly anxious, had 
normal speech, good eye contact, no loose associations or 
flights of ideas, and no delusions.  Dr. J diagnosed the 
veteran with PTSD, chronic, mild-to-moderate, with a GAF 
score of 55-60.

At a January 2005 follow up the veteran reported that since 
starting on Zoloft he was not having violent outbursts, 
getting upset as often, or having as frequent or severe 
anxiety attacks.  On the other hand, the veteran was still 
having difficulty sleeping and had decreased concentration 
and short-term memory.  At an April 2005 VA outpatient 
appointment he reported that he was having violent outbursts 
again and several mild panic attacks per week.  While he felt 
that his concentration had improved since beginning on Zoloft 
he was still having difficulty focusing on the task at hand.  
The veteran said in June 2005 that he was sleeping well since 
his medication was adjusted.  At an August 2005 follow up the 
veteran said that he was continuing to struggle with his PTSD 
symptoms.  In September 2005 he reported that his PTSD 
symptoms were exacerbated and that this always happened at 
that time of year.  The VA provider suggested that the 
veteran seek admission for suicidal ideation but the veteran 
declined, saying that they were "only thoughts."

In a statement submitted with his September 2005 VA Form 9 
the veteran said that the symptoms of his PTSD have created a 
strain between him and his wife.  In addition, he said he no 
longer had relationships with friends.  While he still held a 
job, the veteran wrote that his workload was redistributed 
and that he was "functionally deficient" at work and unable 
to meet deadlines.  He said his rituals, such constantly 
checking his surroundings, make it difficult to complete 
tasks at work or home.  At a December 2005 VA counseling 
follow-up, the veteran reported that he was continuing to 
struggle with the symptoms of his PTSD.

In April 2006 B.R.G., the veteran's former commanding officer 
in Vietnam, wrote that he has met with the veteran on several 
occasions since 1995 and that he has observed him suffering 
from severe bouts of depression and guilt over the loss of 
men in Vietnam.  Mr. G observed that over time the veteran 
has become more isolated and detached and that he expressly 
mentioned committing suicide on several occasions.

Reviewing the record, the Board finds that the veteran's PTSD 
was manifested by the following symptoms in the criteria for 
a 50 percent evaluation: panic attacks more than once a week, 
impairment of short-term and long-term memory, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

In finding that the veteran does not have the symptoms 
associated with a 70 percent evaluation, the Board notes that 
the evidence does not show that he has had speech that is 
intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, a neglect 
of personal appearance/hygiene, and an inability to establish 
and maintain effective relationships.

Thus, based upon these facts as supported by the weight of 
both the medical record and lay statements, for the entire 
rating period in issue, the veteran's PTSD more nearly 
approximates the rating criteria for a 50 percent evaluation 
than it does a 70 percent evaluation, the next higher, under 
DC 9411.  The Board has duly considered staged ratings, 
pursuant to Fenderson, supra, but finds the 50 percent rating 
assigned appropriate for the entire rating period.
        
Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation for PTSD higher than the 50 
percent assigned, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra. 


ORDER

Entitlement to an evaluation in excess of 50 percent for 
PTSD, at any time since July 21, 2003, is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


